Title: To George Washington from James Madison, 25 June 1788
From: Madison, James
To: Washington, George

 

Dear Sir
Rich[mon]d June 25. [1788]

On the question today for previous amendments, the votes stood 80 ays—88 noes—on the final question the ratification passed 89 ays—79 noes. Subsequent amendments will attend the act; but are yet to be settled. The temper of the minority will be better known tomorrow. The proceedings have been without flaw or pretext for it; and there is no doubt that acquiescence if not cordiality will be manifested by the unsuccessful party. Two of the leaders however betray the effect of the disappointment, so far as it is marked in their countenances. In haste Yours

Js Madison Jr

